DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2021 has been entered.
                                                         Status of claims
	Claims 23-27 and 30-45 as amended on 7/15/2021 are pending and under examination in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 23-27, 30-42 and 44 as amended are rejected under 35 U.S.C. 103 as being unpatentable over US 8,563,282 (Galvez et al) and Jin et al. (Energy and Environmental Science, 2012, 5, pages 7168-7175).
The cited US 8,563,282 (Galvez et al) discloses a method for generating sugars from biomass (entire document including abstract), wherein the method comprises steps: 
(a) pretreating biomass to reduce size of biomass particles (col. 3, lines 8-9; col. 4, lines 63-64) with a high shear/milling mixing device or with a colloid mill (col. 3, lines 11-13) that allows for adjusting a gap setting between rotor and stator in the ranges 0.1mm-0.7mm (col. 8, lines 8-10, 51, 58-60) and, that provides for 85-95% uniform particle sizes of 100-500 microns (col. 7, lines 19-20) or 75-150 microns (col. 9, lines 1-5); In cited the method, the physical pretreatment of biomass with colloid mill reduces particle sizes, thereby, exposing carbohydrates or oligosaccharides of biomass for further downstream hydrolysis (col. 2, lines 12-15) while avoiding problems with downstream filtration (col. 2, lines 16-20). The cited US 8,563,282 (Galvez et al) explicitly acknowledges that reduction of biomass particles sizes provides for high surface areas for further exposure to hydrolytic enzymes (col. 8,  lines 58-59) as it is intended for the instant application and claims (specification par. 0072, lines 2-3). Thus, the physical pretreatment to reduce particle sizes in the cited method does not result in the production of fermentable sugars within the broadest reasonable meaning of the claim 23. 
(b) contacting the biomass with enzymes to hydrolyze components of the biomass to sugars (col. 3, lines 30-45), thereby, producing a mixture of solids 
 (d) recirculating the biomass materials treated with enzymes back to the colloid mill (col.12, lines 3-5 and lines 17-18), thereby, further “incubating” the biomass undigested solids under conditions suitable to hydrolyze components of undigested solids to sugars, thereby producing additional sugars as encompassed by the claims. The cited US 8,563,282 clearly acknowledges an improved release of sugars after “recirculation” step which is the same as claimed step (d) as drawn to incubating separated solids under conditions suitable for hydrolysis.  
The cited US 8,563,282 (Galvez et al) teaches a step of separating solid particles from fluid mash in downstream processing (col. 4, lines 8-10). But the cited US 8,563,282 does not explicitly acknowledge or describe claimed step ( c) of separating enzymatically treated biomass stream into liquid stream with sugars and solids streams with absorbed enzymes before additional hydrolysis step. It appears that the whole material including partially digested cellulosic biomass with enzymes is recirculated through the colloidal mill together with enzymes to provide for increase in sugar release (col.12, lines 1-6). 
However, the cited reference by Jin recognizes that the solid biomass undigested residues after first round(s) of enzymatic treatment contain absorbed enzymes; and the cited reference by Jin teaches that undigested solids with absorbed enzymes are separated from sugar-containing liquid stream and further recycled to the subsequent hydrolysis cycles (see abstract, and see figure 1).  The cited reference by Jin clearly 
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to add to the method of US 8,563,282 (Galvez et al) a step of separating liquid sugar-containing stream and undigested biomass solid stream before subsequent recycling of undigested biomass solid stream to additional hydrolysis as taught by Jin with a reasonable expectation of success in generating increased amounts sugars because the prior art clearly teaches and suggests that undigested solids with absorbed enzymes are recycled to subsequent hydrolysis cycles and that by this approach the required enzyme loading is reduced, inhibitory products are removed and higher substrate conversion rates are achieved.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claims 24 and 27: in the method of the cited US 8,563,282 (Galvez et al) prior to the pretreatment step (a) on colloid mill, the biomass is mixed with water to provide a biomass/water mixture with at least 10% solids (example 3 col. 11 line 65-66; example 4) or 25-35% or 40% (col. 9, lines 28-35).

As applied to claim 26: in the method of the cited US 8,563,282 (Galvez et al) the biomass is a lignocellulosic biomass (col. 5, lines 44-57), as well as in the method of Jin. 
As applied to claim 30: in the method of the cited US 8,563,282 (Galvez et al) the use of colloidal mill provides for 85-95% uniform particle sizes of 100-500 microns (col. 7, lines 19-20) or 75-150 microns (col. 9, lines 1-5);
As applied to claims 31-32, the cited document US 8,563,282 (Galvez et al) teaches that separating step in the cited method can be practiced with filter (col. 9, line 3; col. 12, line 61) or with centrifuge (col. 8, line 11).  
As applied to claims 33-34 and 35: the cited US 8,563,282 (Galvez et al) teaches that enzymatic hydrolysis of biomass into sugars takes from about 2 hours up to 24 hours (col. 10, lines 15-17). Thus, in the cited method the “separating step” of sugars, which is practiced after contacting biomass with enzymes, can take place within same or overlapping time periods of 2-4 hours or 2-6 hours after “contacting” biomass with enzymes within the meaning of the claims since sugars are released from biomass after about 2 hours after contact of biomass with enzyme.  

As applied to claim 36, the cited document US 8,563,282 (Galvez et al) teaches that enzymatic hydrolysis of biomass into sugars takes for about 2-24 hours (col. 10, lines 15-17). Thus, in the cited method the “incubating” step, which is practiced as recirculation of undigested biomass solids with enzymes, is practiced for 2-24 hours or for a period of time which is within the claimed time period 8-20 hours. 
As applied to claim 37, the cited document US 8,563,282 (Galvez et al) acknowledges (see examples 3 and 4) that there is at least 10% and more increase in sugar release (same as 10% increase of glucan conversion) in the biomass materials, that were treated with enzymes in the colloidal mill and separated for further processing, as compared to the untreated biomass materials.
As applied to claims 38 and 39: in the cited method of US 8,563,282 (Galvez et al) recirculation loops of biomass in the colloidal mill comprise contacting of biomass solids with additional biomass in a continuous manner or process within the broadest 
As applied to claim 40, in the cited method of US 8,563,282 (Galvez et al) recirculation of enzymatically treated biomass in the colloidal mill (same as claimed incubating step as explained above) is practiced under conditions of high shear agitation as provided by the colloidal mill. 
As applied to claim 41, the cited method of US 8,563,282 (Galvez et al) further comprises production of biofuel and/or ethanol from sugars released form enzymatically treated biomass (col. 3, lines 55-63; col. 5, lines 10-25) as well as in the method of Jin (figure 1).
As applied to claim 42, the cited method of US 8,563,282 (Galvez et al) comprises running several loops of recirculation of biomass materials, which include biomass solids and hydrolytic enzymes, in the colloidal mill. In the method of Jin steps of separation and incubation are repeated for several cycles (figure 1).
As applied to claim 43: in the prior art the enzymatic treatment is practiced at pH of about 4.8 (see Jin at fig. 1) which is within the claimed ranges of pH after hydrothermal pretreatment as encompassed by the claims; and hydrothermal pretreatment is practiced at 140°C (Jin page 7169, par. 2) which is about the same as the low end of temperature range encompassed by the claim 43. 
As applied to claim 44, The cited US 8,563,282 (Galvez et al) explicitly acknowledges that reduction of biomass particles sizes provides for high surface areas for further exposure to hydrolytic enzymes (col. 8,  lines 58-59) as it is intended for the 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 23-27 and 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,563,282 (Galvez et al) and Jin et al. (Energy and Environmental Science, 2012, 5, pages 7168-7175) as applied to claims 23-27, 30-42 and 44 above, and further in view of US 2011/0129889 (Inamdar et al).
The cited references US 8,563,282 (Galvez et al) and Jin et al. as above. 
As applied to claim 43: in the methods of cited prior art references the enzymatic treatment is practiced at pH of about 3.8-6.2 (see US 8,563,282 at col. line 57) and 4.8 (see Jin at fig. 1) which is within the claimed ranges of pH during or after biomass pretreatment but before enzymatic treatment as encompassed by the claims. 

However, it is known in the prior art of generating sugars and/or ethanol from cellulosic biomass to include step of “hydrothermal” pretreatment of biomass prior to enzymatic treatment of biomass. For example: the cited US 2011/0129889 (Inamdar et al) teaches a method generating sugars and/or ethanol from cellulosic biomass, wherein the method comprises step of hydrothermal pretreatment of biomass at temperatures 80°C - 210°C (par. 0025) and 110°C - 210°C (par. 0023) prior to enzymatic treatment of biomass. The prior art temperature ranges for “hydrothermal” pretreatment of biomass prior to enzymatic treatment of biomass are same and/or overlapping the claimed ranges.
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to add and/or practice step of hydrothermally pretreating biomass before enzymatic treatment to the method of US 8,563,282 (Galvez et al) with a reasonable expectation of success in conditioning biomass for increased sugar release because it is a common practice as taught by US 2011/0129889 (Inamdar et al). 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

As applied to claim 45: all cited prior art references describe sugar release into liquid steams. Further, the cited US 2011/0129889 (Inamdar et al) recognizes that some inhibitory substances such as furfural are released into liquid streams comprising sugars (0009). Thus, the claimed limitation as drawn to furfural presence is recognized by the prior art. 
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references since the claimed method is solely drawn to furfural presence which is recognized by the prior art. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 7/15/2021 have been fully considered but they are not all found persuasive with respect to the presently amended claims.
Claim rejection under 35 U.S.C. 102 (a) (2) as being anticipated by US 8,563,282 (Galvez et al) has been withdrawn because the cited method comprises step of recirculating a whole enzymatically treated biomass stream through additional enzymatic treatment in the colloidal mill and because the cited reference does not explicitly describe step of separating enzymatically treated biomass stream into liquid stream with sugars and solids streams with absorbed enzymes before additional hydrolysis step. 

 With regard to claim rejection under 35 USC § 103 Applicants’ arguments were considered but moot in view of new grounds of rejection necessitated by amendment to the pending claims.
No claims are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Vera Afremova
August 28, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653